Flynn v Turner Constr. Co. (2017 NY Slip Op 05169)





Flynn v Turner Constr. Co.


2017 NY Slip Op 05169


Decided on June 22, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2017

Sweeny, J.P., Mazzarelli, Andrias, Moskowitz, Gische, JJ.


4355 113859/11 590270/13

[*1]Martin Flynn, Plaintiff-Respondent,
vTurner Construction Company, et al., Defendants-Appellants, LVI Services, Inc., Defendant. 
[And Another Action]

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Joan A. Madden, J.), entered on or about October 27, 2016,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated May 25, 2017,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JUNE 22, 2017
CLERK